Citation Nr: 1541341	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  05-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for loss of teeth, claimed as secondary to hepatitis C.

4.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for left hip disability, to include as secondary to service-connected residuals of fracture to the distal right fibula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2002 rating decision (hepatitis C, loss of teeth) and a September 2005 rating decision (PTSD, left hip, tinnitus) by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

In May 2015, the Veteran submitted additional evidence in support of his claims with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2014).  The evidence is accepted for inclusion in the record on appeal.

In this case, the AOJ certified the issue of entitlement to service connection for PTSD as the issue before the Board.  However, the Board has recharacterized the issue on appeal as entitlement to service connection for psychiatric disability, to include PTSD.  The medical evidence reflects psychiatric diagnoses other than PTSD.  The Board restyled the issue as shown on the title page of the decision to allow for consideration of all psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The issues of entitlement to service connection for psychiatric disability, to include PTSD and entitlement to service connection for left hip disability, to include as secondary to service-connected residuals of fracture of the distal right fibula, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record at the May 2015 hearing, the Veteran requested that the issue of entitlement to a disability rating in excess of 10 percent for tinnitus be withdrawn from the appeal.

2.  The Veteran was diagnosed with hepatitis C in 2000 and following treatment, the antibody for hepatitis C has been negative.    

3.  At the time that the Veteran filed a claim for service connection for hepatitis C, in May 2002, hepatitis C was reported to be in remission, and no hepatitis C disability has been demonstrated proximate to the claim or during the appeal.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for tinnitus are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for loss of teeth, claimed as secondary to hepatitis C, are not met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

Following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for tinnitus.  The statement was made on the record during the May 2015 hearing, satisfying the pertinent criteria for withdrawal.  There remain no allegations of errors of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue, it is dismissed.

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA notice letter issued in June 2002 satisfied the duty to notify provisions with respect to service connection.  A September 2008 VA notice letter, while specific to the claim for entitlement to a higher rating for tinnitus, generally advised the Veteran of the assignment of disability ratings and effective dates.  The issues of service connection for hepatitis C and service connection for loss of teeth were subsequently readjudicated by a November 2008 Supplemental Statement of the Case (SSOC).  Any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's service medical treatment records, Social Security Administration records, and VA medical treatment records are associated with the claims file.  In addition, the Veteran was provided VA examinations with respect to the issues on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was provided VA examinations with respect to his hepatitis C in October 2002 and September 2003.  The Board finds that the examinations are adequate because the examination reports included the relevant findings and included laboratory testing for hepatitis C.  Discussion of whether a nexus opinion was adequate is not required because the Board has found that there has been no demonstration of disability of hepatitis C proximate to or during the appeal period.  The Veteran has not reported any recurrence of hepatitis C or active infection to warrant a new VA examination.  In addition, the Veteran was provided a VA examination in October 2002 with respect to his claim for service connection for loss of teeth.  The examination report is adequate as it includes the relevant findings with respect to the Veteran's teeth and the examiner provided an opinion with rationale as to the etiology of the Veteran's loss of teeth.  Any opinion as to direct service connection is not warranted because neither the evidence nor the Veteran contends that his loss of teeth is related to active service and the service medical treatment records do not reflect any trauma or injury to the Veteran's teeth.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other considerations

The Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran.  The Veteran testified as to the reasons why he felt that service connection was warranted for hepatitis C and loss of teeth.  The Veteran was also questioned regarding his relevant medical treatment and potentially outstanding relevant evidence.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating the issues below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted or obtained be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hepatitis C

The Veteran filed his claim for entitlement to service connection for hepatitis C in May 2002.  At that time, he reported that his hepatitis C was in remission.  His claim was filed after the successful treatment of his hepatitis C beginning in June 2000.  

VA medical treatment records show that the Veteran had a liver biopsy in May 2000, which reflected hepatitis C virus (HCV) chronic hepatitis.  The Veteran began treatment for hepatitis C in June 2000.  A November 2000 VA entry reflects a negative HCV polymerase chain reaction (PCR) test.  An April 2001 VA treatment record noted that the Veteran was known for his hepatitis C infection and he was treated with Rebetron.  By the end of his six months of treatment beginning in 2000, his hepatitis C virus ribonucleic acid test by plasma clearance rate became negative.  He was already in the eight month of treatment with Rebetron.  In another April 2001 VA treatment record, the Veteran stated that his hepatitis C was inactive.  A May 2001 VA treatment record noted that the Veteran was seen for a routine follow-up in hepatitis C clinic.  It was noted that he was in the 10th month of his 12 month Rx.  A June 2001 VA entry indicated a negative HCV PCR.  An April 2002 VA annual comprehensive review note indicated that the Veteran finished his course of Interferon.  

The Veteran was provided a VA medical examination in October 2002.  The claims file was not reviewed.  He reported that at some point, in 1992, he was diagnosed as having hepatitis C.  He reported that he received a year's treatment with Interferon and Rebetron.  He denied any problems with the hepatitis at the present time.  The diagnosis was listed as "Hepatitis C with no evidence of activity today."  A laboratory report dated October 2002 shows that the hepatitis C antibody was negative.  

The Veteran was provided another VA examination in September 2003.  His claims file was reviewed.  He reported that his hepatitis C was treated with Interferon for six months with relief of symptoms.  The examiner noted that the Veteran had been asymptomatic after the treatment for hepatitis C.  The examiner listed a diagnosis of chronic hepatitis C, s/p Interferon therapy.  There were minimally elevated liver enzymes.  In a December 2003 addendum to the examination report, it was noted that the diagnosis was listed as chronic hepatitis C, status post Ribavirin and Interferon therapy, with minimally elevated liver enzymes.  The hepatitis C antibody was negative.  The examiner noted that the Veteran did not have hepatitis C now, based on the serology report.  The examiner noted that the antibody to hepatitic C had been negative on two previous occasions and HCVRNA was negative in October 2002.  It was noted that the Veteran most likely had sustained viral response to therapy.  

A November 2003 VA entry reflects a negative finding of HCV PCR.  

Despite the Veteran's identification of risk factors for contracting hepatitis C in service, the Board finds that there has been no demonstration of disability of hepatitis C proximate to, or during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, the most probative evidence shows that the Veteran did not have disability of hepatitis C at the time he filed his claim or at any time during the appeal.  Therefore, the Veteran does not have a current disability as defined for VA compensation purposes.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, service connection for hepatitis C is not warranted.

The Board recognizes the Veteran's belief that he is entitled to service connection for hepatitis C.  The Veteran has not reported that he has had active hepatitis C since he was successfully treated in 2000; however, he still would not be competent to diagnose himself with hepatitis C.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The diagnosis of hepatitis C requires medical and laboratory findings.  The diagnosis is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose hepatitis C.  Therefore, he is not competent to provide any diagnosis of hepatitis C.  Again, the Board assigns great probative value to the VA medical treatment records and VA examination reports, which show that the Veteran has tested negative for hepatitis C.  

Because the Veteran does not have a current diagnosis of hepatitis C, the Board need not address the other remaining elements of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Teeth

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014).

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The laws and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (emphasis added); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  

The Veteran has claimed that his loss of teeth was related to his post-service treatment of his hepatitis C.  

Service connection on a secondary basis is not warranted.  As determined above, the issue of entitlement to service connection for hepatitis C was denied.  Therefore, service connection on a secondary basis cannot be granted because the Veteran is not service-connected for hepatitis C.  38 U.S.C.A. § 3.310.  

Next, concerning service connection on a direct-incurrence basis, the evidence shows that the Veteran has lost teeth.  An October 2002 VA dental and oral examination noted an assessment of periodontitis, bone loss but only teeth mobile are #14, 23, 27 and missing teeth.  The examiner opined that it was "more likely than not" that there was tooth mobility leading to tooth loss during the Interferon treatment for hepatitis C.  

However, the Veteran has not alleged that his loss of teeth was directly related to his period of active service.  38 C.F.R. § 3.303.  The service medical treatment records are absent regarding any trauma to the teeth.  There is no other evidence, competent or otherwise, relating the Veteran's loss of teeth to active service.  As noted above, the October 2002 VA examiner related the Veteran's loss of teeth to post service treatment for hepatitis C.  As a result, service connection on a direct incurrence basis cannot be granted.  The preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for loss of teeth, claimed as secondary to hepatitis C is denied.


REMAND

Psychiatric Disability, to include PTSD

The Veteran was provided a VA examination in April 2008 with respect to his claim for entitlement to service connection for PTSD.  The claims file was not available at the time of the examination, but was reviewed as noted in an addendum to the VA examination report.  The Veteran reported his prior mental health history and stated that he received a diagnosis of PTSD in February 2011.  The Veteran also reported three in-service stressors consisting of witnessing a soldier electrocuted in Germany, a solder cut in half in his jeep, and in Arizona, he saw a telephone pole climber killed.  The examiner stated that the total of his stressors posed no threat to him.  It was noted that Criterion A, Criterion C, Criterion D, Criterion E, and Criterion F were not met.  The examiner stated that the Veteran did not have PTSD.  

However, the VA examiner noted that the stressors were not sufficient because the stressors "posed no threat to him."  However, according to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) criteria, a diagnosis of PTSD, in part, requires that a Veteran has been exposed to a traumatic event.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Criterion A does not appear to require the Veteran to be personally confronted, but that he may witness the traumatic event or stressor.  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

In addition, the VA examiner did not discuss the sufficiency of a reported stressor of being backed over by a vehicle during active service.  The Veteran's injuries from being hit by a vehicle are confirmed by the service medical treatment records.   The Board finds that a new VA examination and opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, an opinion should also be provided regarding the nature and etiology of any other diagnosed psychiatric disability.  

The Veteran also testified that he received psychiatric treatment during active service in Korea.  Mental health clinic records may be stored separately from the Veteran's service treatment records.  As a result, a request must be made for all mental health records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2014).

Left Hip Disability

The Veteran was provided a VA examination in May 2008 with respect to his claimed left hip disability.  The Veteran reported that his hip was struck by a vehicle backing into him.  The diagnosis was listed as left hip strain.  The examiner was asked to provide an opinion as to whether "it is at least as likely as not related to the residuals of right fibula fracture."  The examiner opined that it was "less likely as not caused by or a result of [.]."  The examiner's rationale was that the length of the injury and later complaint of left hip pain show "a limited chance of the right fibular fracture impacting the left hip."  The examiner also stated that there were no obvious residuals to the fracture.  The examiner did not adequately address service connection on a direct-incurrence basis or aggravation of the left hip disability by the service-connected residuals of fracture to the distal right fibula.  See 38 C.F.R. §§ 3.303; 3.310 (2014).  A new VA opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other appropriate source, to obtain all in-service mental health records pertaining to the Veteran.  Document all efforts to locate records and notify the Veteran regarding any negative response.  

2.  Schedule the Veteran for a VA examination with respect to his claim for service connection for psychiatric disability, to include PTSD.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file, address the following:

a.  Does the Veteran have a diagnosis of PTSD?  In answering this question, if it is found that the Veteran does not have PTSD, address which criterion(s) are missing and reconcile such finding with the diagnoses of PTSD in the VA medical treatment records.  

b.  Is it at least as likely as not (50 percent probability or higher) that any diagnosed PTSD is related to a corroborated in-service stressor, to include, but not limited to, the Veteran's reported stressor of being hit by a vehicle, and witnessing injuries/death of others.

c.  Concerning any diagnosis of personality disorder, is it at least as likely as not (50 percent probability or more) that a personality disorder was subject to a superimposed mental disorder during service that resulted in additional disability?  If so, identify the additional disability.

d.  Is any psychiatric disability other than PTSD at least as likely as not (50 percent probability or more) related to the Veteran's active service.  

A complete rationale must be provided for the opinions reached.

4.  Return the claims file to the May 2008 VA examiner or another suitably qualified examiner to provide an opinion regarding the nature and etiology of the claimed left hip disability.  The claims file must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims file, address the following:

a.  Is it at least as likely as not (50 percent probability or more) that the left hip disability was caused by or otherwise related to active service, to include the incident in which the Veteran was hit by a vehicle?

b. Is it at least as likely as not (50 percent probability or more) that the left hip disability was caused by the service-connected residuals of fracture to the distal right fibula?

c. Is it at least as likely as not (50 percent probability or more) that the left hip disability was aggravated by the service-connected residuals of fracture to the distal right fibula?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for the opinions reached.

5.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


